UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



MARCO MONTEMAYOR,                                     )
                                                      )
              Plaintiff,                              )
                                                      )
                  v.                                  )       Civil Action No. 12-0789 (RBW)
                                                      )
                                                      )
ERIC HIMPTON HOLDER, JR., et al.,                     )
                                                      )
              Defendants.                             )
                                                      )


                                         MEMORANDUM

          This matter is before the Court on the defendants’ motion to dismiss under several

subsections of Rule 12(b) of the Federal Rules of Civil Procedure or for summary judgment

under Rule 56. By Order of December 3, 2012, the plaintiff, proceeding pro se, was advised

about responding to the defendants’ motion and the consequences if he did not respond by

January 9, 2013. Specifically, the plaintiff was warned that his failure to respond by the deadline

might result in summary dismissal of the case on what would be treated as a conceded motion.

The plaintiff has neither responded to the defendants’ motion nor sought additional time to do so.

Hence, the Court will grant the defendants’ motion to dismiss as conceded and will dismiss the

case. 1
                                               _______s/______________
                                               Reggie B. Walton
DATE: February 27, 2013                        United States District Judge




1
    A separate Order accompanies this Memorandum.